Citation Nr: 1829542	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  14-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. §§ 1310 and 1318, to include service connection for the cause of the Veteran's death.

2. Entitlement to VA nonservice-connected death pension benefits.

3. Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Floretta Leavy, Agent



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  He died in July 2012.  The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Center (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1. The Veteran died in July 2012.  The death certificate lists the immediate cause of death as cardiac failure and cardiomyopathy due to or as a consequence of end stage renal disease.

2. The Veteran had active service in the Republic of Vietnam and is, therefore, presumed to have been exposed to an herbicide agent in service.

3. The evidence is at least in equipoise as to whether the Veteran's cause of death is etiologically related to active service.

4. The award of service connection for the cause of the Veteran's death provides a greater benefit than nonservice-connected death pension.

5.  The Veteran did not have any claims pending at the time of his death. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2018).

2. As a greater benefit is awarded, the claim for death pension benefits is dismissed. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.152 (2018).

3.  The criteria for payment of accrued benefits have not been met. 38 U.S.C. 
§ 5121A (2012); 38 C.F.R. §§ 3.1 (p), 3.155(a), 3.1000 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability, or if the veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C. §§ 1310, 1318 (2012).  Death pension benefits are payable to the surviving spouse of a veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C. § 1541 (2012).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116 (f) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2018). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii). In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure. As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia. See 38 C.F.R. § 3.309 (e) (2018). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii). VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307 (a)(6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309 (e) to add, in pertinent part, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents. See 75 Fed. Reg. 53,202. The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure. Note 3 indicates that, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 38 C.F.R. § 3.309 (e).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2018).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran's certificate of death shows that he died in July 2012.  His certificate of death lists the immediate cause of death as cardiac failure/cariodmyopathy due to or as a consequence of end stage renal failure.  The record shows that the Veteran had been receiving treatment for congestive heart failure and cardiomyopathy in the years preceding his death.  He died at the VA hospital in Memphis, Tennessee and was receiving palliative care for refractory end stage heart failure and cardio renal syndrome.  His cause of death was listed as cardiac arrest due to cardiomyopathy and end stage renal failure.   

At the time of his death, the Veteran was service-connected posttraumatic stress disorder (PTSD).  The Appellant contends that the Veteran's cause of death was due to congestive heart failure, which she contends should be service-connected as due to Agent Orange exposure in Vietnam.  She alternately contends that service-connected PTSD contributed to the Veteran's cause of death.

The Board finds that evidence is at least in equipoise on the question of whether the Veteran's cause of death is etiologically related to service.  The Veteran's DD Form 2014 shows that he had active service in the Republic of Vietnam during the Vietnam Era and is, therefore, presumed to have been exposed to an herbicide agent in service.  

There is conflicting evidence of record with regard to whether the Veteran's cardiomyopathy and congestive heart failure was due to ischemic heart disease.  An August 2010 VA examiner identified a history of myocardial infarction, two cardiac catherizations, and placement of a defibrillator.  Diagnostic testing included a CT scan of the chest, LV testing, and echocardiogram.  The Veteran was diagnosed with congestive heart failure with a history of myocardial infarction, status post defibrillator placement.  The VA examiner opined that the Veteran's myocardial infarction and congestive heart failure represented an ischemic heart disease.  The VA examiner further opined that the Veteran's myocardio infraction and implantation of a cardiac pacemaker and defibrillator were due to ischemic heart disease.  The opinion was provided by a VA physician based on the Veteran's history, a review of the record, and diagnostic testing and is probative.  

In contrast, a supplemental VA opinion provided in November 2010 by a VA physician assistant indicates that a diagnosis of ischemic heart disease was not warranted.  The opinion was based on a review of the record, which the examiner stated did not include documentation of the past 1990 myocardial infraction, which was noted by the October 2010 VA examiner to have been treated at St. Mary's Hospital in Madison, Wisconsin.  The Board finds, nonetheless, that the Veteran was competent to report treatment for myocardial infraction with placement of a cardioverter defibrillator, and placement of the debibrillator was shown on the echocardiogram in October 2010.  The November 2010 examiner also reasoned that stress testing in 1995 was negative for ischemia, a cardiac catherization in February 1999 showed normal coronary arteries, and noted that VA treatment records documented non-ischemic dilated cardiomyopathy associated with congestive heart failure.  VA treatment records do indicate that the Veteran had a diagnosis of presumed, but not confirmed sarcoid induced cardiomyopathy from 2006 to 2008 which was non-ischemic; however, a January 2006 CT of the chest also indicates that cardiomyopathy was of unclear etiology.  

The Board finds that it is unclear from VA treatment records whether or not there was an ischemic component to the Veteran's cardiomyopathy associated with congestive heart failure.  Because the Veteran's old myocardial infarction, which he is competent to report, represents an ischemic heart disease under 38 C.F.R. 
§ 3.309 (e), and because the August 2010 VA examiner diagnosed the Veteran's congestive heart failure as an ischemic heart disease, the Board finds that service connection is warranted congestive heart failure and cardiomyopathy on a presumptive basis.  In this case, the Veteran's primary cause of death was due to cardiac failure and cardiomyopathy.  Therefore, resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2018).

Because entitlement to DIC benefits have been established based on the Veteran's service-connected cause of death, the appeal for DIC benefits under 38 U.S.C. 
§ 1318 is moot.

Nonservice-connected Death Pension and Accrued Benefits

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2018).  Regarding claims of entitlement to nonservice-connected death pension and accrued benefits, the facts are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice and assistance is not necessary. 

As DIC based on service connection for cause of death is a greater award, the claim for death pension benefits is considered moot, and must be dismissed.  38 C.F.R. 
§ 3.151(a) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C. § 5121; 
38 C.F.R. § 3.1000 (a).

After a review of all the evidence of record, lay and medical, the Board finds that, the Veteran did not have any claims pending at the time of his death.  Accordingly, the appeal for accrued benefits is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is granted.  

The appeal for entitlement to a nonservice-connected death pension is dismissed.

Entitlement to accrued benefits is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


